Order denying motion for a further bill of particulars and to preclude defendants from giving certain evidence modified so as to preclude defendants from offering evidence as to the matters contained in paragraphs numbered 8, 10, 11, 13 and 15 of the order dated January 30, 1928, and as so modified affirmed, without costs. The statements contained in the bill of particulars submitted pursuant to the order of March 17, 1928, directing the service of a further bill of particulars as to the matters contained in said paragraphs of the order of January 30, 1928, do not, as to such paragraphs, comply with the terms of the order of March 17, 1928, but are merely a repetition of the allegations and matters contained in the original bill of particulars. If defendants were unable to comply with the order of January 30, 1928, they should, at the time that the original order was applied for, have presented facts showing such inability. (deGumoens v. Equitable Trust Co., 211 App. Div. 399.) Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.